Blandeord, Justice.
This was an action by the defendant in error against the plaintiff' in erroi’, to recover damages by I’eason of the alleged negligence of the plaintiff in error in failing to give proper signals. It appeax’ed upon the trial of the case, by the px’oof submitted by the defendant in error, that when he approached, a certain station upon the railroad of the plaintiff ixx error, the agent of the plaintiff in error exhibited a white light, which meant that the road was clear and that the train upon which the defendant in error was might proceed without encountering collision or obstruction. On the coutraiy, the plaintiff in error insisted that its agent exhibited a white light, and under it a green light, which indicated that the train upon which the defendant in error was should proceed with caution, and that there was another tx’aixi upon the road between him and the next station. This was the direct issue between the parties, defendant in error contending one thing, and plaintiff in error insisting upon the other, the witnesses for both parties testifying in their favor, the one set of witnesses being as positive as the other set. The witnesses for the defendant in error insisted that they were looking and that no green light was presented by the *24agent, the witnesses for the plaintiff in error testifying with almost equal positiveness that there was a green light exhibited under the white light. Under such circumstances, it was for the jury to say what was proved, and they found in favor of the defendant in error. So we think, under these circumstances, that the question as to positive and negative testimony was not involved in the case, and therefore there was no evidence which required the court to charge upon the subject of positive and negative testimony.
Another question made in the case is, that it appears from the testimony that the defendant in error, as engineer, approached the station at Mableton at too high a rate of speed — at such a rate that the train was not within his control when he reached that station — and therefore plaintiff in error insists that the defendant in error was guilty of negligence in not having his train under control at the Mableton station, and that if he had so done, the accident would not have occurred at the other station. It appears from the evidence that the collision occurred some three miles distant, and it does' not appear that it occurred by reason of the speed with which the defendant in error, as engineer, approached the station at Mableton. No accident occurred there, and we think that if the theory of the defendant in error is correct, the facts to sustain which the jury found to be proved, he was not chargeable with negligence on account of the high rate of speed with which his train approached the station at Mableton.
Plaintiff' in error also insists that the damages found by the jury in this case are excessive. We do not think so. The injury which the' defendant in error received was very serious and grave.
There are several other points insisted upon by the plaintiff in error, which to our minds are wholly immaterial in the determination of this case. And whether *25they are well-taken or not it is unnecessary to consider, as they cannot, in the view we take of the case, be cause for a new trial. Judgment affirmed.